Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-20-00572-CV

                              Bobby HOLLY and Dolores Holly,
                                       Appellants

                                                v.

                         NEWBERRY RANCHES OF TEXAS LLC,
                                    Appellee

                From the 63rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 34257
                       Honorable Enrique Fernandez, Judge Presiding

      BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, we REVERSE the judgment of the trial
court. We DISSOLVE the permanent injunction and REMAND the case to the trial court for
further proceedings consistent with this opinion.

       Costs of this appeal are taxed against appellee Newberry Ranches of Texas LLC.

       SIGNED August 31, 2022.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice